Exhibit 10.2

 

FINAL

 

AMENDED AND RESTATED

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

RENTECH, INC.

 

AND

 

EACH OF THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO

 

Dated as of February 12, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page   Article I Resale Shelf Registrations   1   

    Section 1.1

     Resale Shelf Registration Statements   1   

    Section 1.2

     Effectiveness Period   2   

    Section 1.3

     Subsequent Shelf Registration   2   

    Section 1.4

     Supplements and Amendments   2   

    Section 1.5

     Subsequent Holder Notice   3   

    Section 1.6

     Underwritten Offering   3    Article II Company Registration   4   

    Section 2.1

     Notice of Registration   4   

    Section 2.2

     Underwriting   4   

    Section 2.3

     Right to Terminate Registration   5    Article III Additional Provisions
Regarding Registration Rights   5   

    Section 3.1

     Registration Procedures   5   

    Section 3.2

     Limitation on Subsequent Registration Rights   6   

    Section 3.3

     Expenses of Registration   6   

    Section 3.4

     Information by Holders   7   

    Section 3.5

     Rule 144 Reporting   8   

    Section 3.6

     “Market Stand-Off” Agreement   8   

    Section 3.7

     Insider Trading Policy   8    Article IV Indemnification   8   

    Section 4.1

     Indemnification by Company   8   

    Section 4.2

     Indemnification by Holders   9   

    Section 4.3

     Notification   10   

    Section 4.4

     Contribution   10    Article V Transfer and Termination of Registration
Rights   11   

    Section 5.1

     Transfer of Registration Rights   11   

    Section 5.2

     Termination of Registration Rights   11    Article VI Miscellaneous   11   

    Section 6.1

     Counterparts   11   

    Section 6.2

     Governing Law; Waiver of Jury Trial.   12   

    Section 6.3

     Entire Agreement; No Third Party Beneficiary   12   

    Section 6.4

     Expenses   12   

    Section 6.5

     Notices   13   

 

i



--------------------------------------------------------------------------------

    Section 6.6

     Successors and Assigns   14   

    Section 6.7

     Headings   14   

    Section 6.8

     Amendments and Waivers   14   

    Section 6.9

     Interpretation; Absence of Presumption   14   

    Section 6.10

     Severability   14   

    Section 6.11

     Investors’ Representative   15   

    Section 6.12

     Blackstone   15   

    Section 6.13

     Amendment and Restatement   15   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is
entered into as of February 12, 2015, by and among Rentech, Inc., a Colorado
corporation (including its successors and permitted assigns, the “Company”),
each of the investors listed on the signature pages hereto (each, an “Investor”
and collectively, the “Investors”) and GSO Capital Partners LP, a Delaware
limited partnership, in its capacity as the Investors’ Representative (the
“Investors’ Representative”). Capitalized terms used but not defined elsewhere
herein are defined in Exhibit A.

WHEREAS, the Company, the Investors and the Investors’ Representative entered
into that certain Registration Rights Agreement (the “Original Agreement”),
dated as of April 9, 2014, pursuant to which the Company granted certain
registration rights to the Investors, on the terms and subject to the conditions
set forth in the Original Agreement;

WHEREAS, on the date hereof, Rentech Nitrogen Holdings, Inc., a subsidiary of
the Company, the Lenders (as defined therein) and Credit Suisse AG, Cayman
Islands Branch, as the administrative agent, are entering into that certain
Amended and Restated Term Loan Credit Agreement (the “A&R Credit Agreement”);

WHEREAS, as an additional inducement for the Lenders to enter into the A&R
Credit Agreement, the parties hereto desire to amend and restate the Original
Agreement by entering into this agreement; and

WHEREAS, under Section 6.8 of the Original Agreement, the Original Agreement may
be amended by an instrument in writing signed by the parties hereto.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

ARTICLE I

RESALE SHELF REGISTRATIONS

Section 1.1    Resale Shelf Registration Statements.

(a)      The parties acknowledge that the Company filed, and the Commission
declared effective, a registration statement on Form S-3 (File No. 333-197306)
(the “First Resale Registration Statement”) covering the sale or distribution
from time to time by the Holders, on a delayed or continuous basis pursuant to
Rule 415 of the Securities Act, of all of the Preferred Registrable Securities
existing as of the date hereof.

(b)      In the event that the Company exercises its Repurchase Right pursuant
to the terms of the Subscription Agreement, subject to the other applicable
provisions of this Agreement, prior to or promptly after the delivery of a
Repurchase Notice, the Company shall file a registration statement covering the
sale or distribution from time to time by the Holders, on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act, of all of the
Warrant

 

1



--------------------------------------------------------------------------------

Registrable Securities on Form S-3 (except if the Company is not then eligible
to register for resale the Warrant Registrable Securities on Form S-3, then such
registration shall be on another appropriate form and shall provide for the
registration of such Warrant Registrable Securities for resale by such Holders
in accordance with any reasonable method of distribution selected by the
Holders) (the “Second Resale Registration Statement”) and the Company shall use
its reasonable best efforts to cause such Second Resale Registration Statement
to be declared effective by the Commission on or prior to the Repurchase Date.
Notwithstanding the foregoing, if the Repurchase Notice is revoked in accordance
with the provisions of the Subscription Agreement, then the Company shall no
longer be required to use its reasonable best efforts to cause the Second Resale
Registration Statement to be declared effective, unless another Repurchase
Notice is delivered in accordance with the provisions of the Subscription
Agreement.

Section 1.2    Effectiveness Period.  The Company shall, subject to the other
applicable provisions of this Agreement, use its reasonable best efforts to
cause the First Resale Registration Statement (and, if filed and declared
effective as provided above, the Second Resale Registration Statement) to be
continuously effective and usable until such time as there are no longer any
Registrable Securities existing to be covered by such Shelf Registration (with
respect to each such Shelf Registration, the “Effectiveness Period”).

Section 1.3    Subsequent Shelf Registration.    If any Shelf Registration
ceases to be effective under the Securities Act for any reason at any time
during its applicable Effectiveness Period, the Company shall use its reasonable
best efforts to promptly cause such Shelf Registration to again become effective
under the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration), and in any event shall
within thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders thereof of
all securities that are Registrable Securities not covered by another effective
and usable Shelf Registration as of the time of such filing. If a Subsequent
Shelf Registration is filed, the Company shall use its reasonable best efforts
to (a) cause such Subsequent Shelf Registration to become effective under the
Securities Act as promptly as is reasonably practicable after such filing, but
in no event later than the date that is ninety (90) days after such Subsequent
Shelf Registration is filed and (b) keep such Subsequent Shelf Registration (or
another Subsequent Shelf Registration) continuously effective until the end of
the applicable Effectiveness Period. Any such Subsequent Shelf Registration
shall be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration shall
be on another appropriate form and shall provide for the registration of such
Registrable Securities for resale by such Holders in accordance with any
reasonable method of distribution elected by the Investors’ Representative.

Section 1.4    Supplements and Amendments.    The Company shall supplement and
amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration if required by the Securities Act or as reasonably requested
by the Investors’ Representative.

 

2



--------------------------------------------------------------------------------

Section 1.5    Subsequent Holder Notice.  If a Person becomes a Holder of
Registrable Securities after a Shelf Registration for such Registrable
Securities becomes effective under the Securities Act, the Company shall, as
promptly as is reasonably practicable following delivery of written notice to
the Company of such Person becoming a Holder and requesting for its name to be
included as a selling securityholder in the prospectus related to the Shelf
Registration (a “Subsequent Holder Notice”):

(a)       if required and permitted by applicable law, file with the Commission
a supplement to the related prospectus or a post-effective amendment to the
Shelf Registration so that such Holder is named as a selling securityholder in
the Shelf Registration and the related prospectus in such a manner as to permit
such Holder to deliver a prospectus to purchasers of the Registrable Securities
in accordance with applicable law; provided, however, that the Company shall not
be required to file more than one post-effective amendment or a supplement to
the related prospectus for such purpose in any 45-day period;

(b)      if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration, use its reasonable best
efforts to cause such post-effective amendment to become effective under the
Securities Act as promptly as is reasonably practicable, but in any event by the
date that is ninety (90) days after the date such post-effective amendment is
required by Section 1.5(a) to be filed; and

(c)      notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

Section 1.6    Underwritten Offering.    The Investors’ Representative (at the
request of Holders of a majority of the Registrable Securities) may on up to two
(2) occasions after the date hereof deliver a written notice to the Company
specifying that the sale of some or all of the Registrable Securities subject to
a Shelf Registration, not to be less than a fifty million dollars ($50,000,000)
offering amount of Registrable Securities, is intended to be conducted through
an underwritten offering (the “Underwritten Offering”). In the event of an
Underwritten Offering:

(a)      The Company and the Investors’ Representative shall mutually select the
managing underwriter or underwriters to administer the Underwritten Offering.

(b)      Notwithstanding any other provision of this Section 1.6, if the
managing underwriter or underwriters of a proposed Underwritten Offering advises
the Board of Directors of the Company that in its or their opinion the number of
Registrable Securities requested to be included in such Underwritten Offering
exceeds the number which can be sold in such Underwritten Offering in light of
market conditions, the Registrable Securities shall be included on a pro rata
basis upon the number of securities that each Holder shall have requested to be
included in such offering. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters.

 

3



--------------------------------------------------------------------------------

ARTICLE II

COMPANY REGISTRATION

Section 2.1    Notice of Registration.  If at any time or from time to time the
Company shall determine to file a registration statement for an underwritten
public offering of its Common Stock (for the avoidance of doubt, the following
will not apply to any registration statement filed on a Form S-4, Form S-8 or
any successor forms), the Company will:

(a)       promptly give to the Investors’ Representative written notice thereof;
and

(b)       subject to Section 2.2, include in such registration and underwritten
offering (and any related qualification under blue sky laws or other compliance)
all the Registrable Securities specified in a written request or requests made
within ten (10) days after receipt of such written notice from the Company by
the Investors’ Representative (on behalf of the applicable Holders).

Section 2.2    Underwriting.  The right of any Holder to registration pursuant
to Section 1.6 or this Article II shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of Registrable Securities
in the underwriting to the extent provided herein. Each Holder proposing to
distribute its securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into and perform such Holder’s obligations under an
underwriting agreement with the managing underwriter selected for such
underwriting by the Company or by the shareholders of the Company who have the
right to select the underwriters (such underwriting agreement to be in the form
negotiated by the Company or such shareholders, as the case may be).
Notwithstanding any other provision of this Article II, if the managing
underwriter or underwriters of a proposed underwritten offering with respect to
which Holders of Registrable Securities have exercised their piggyback
registration rights advise the Board of Directors of the Company that in its or
their opinion the number of Registrable Securities requested to be included in
the offering thereby and all other securities proposed to be sold in the
offering exceeds the number which can be sold in such underwritten offering in
light of market conditions, the Registrable Securities and such other securities
to be included in such underwritten offering shall be allocated, (a) first,
(i) in the event such offering was initiated by the Company, up to the total
number of securities that the Company has requested to be included in such
registration and (ii) in the event such offering was initiated by the holders of
securities (other than the Holders) who have exercised their demand registration
rights, up to the total number of securities that such holders of such
securities have requested to be included in such offering, (b) second, and only
if all the securities referred to in clause (a) have been included, up to the
total number of securities that the Holders and other holders of securities that
have contractual rights to be included in such registration have requested to be
included in such offering (pro rata based upon the number of securities that
each of them shall have requested to be included in such offering) and
(c) third, and only if all the securities referred to in clause (b) have been
included, all other securities proposed to be included in such offering that, in
the opinion of the managing underwriter or underwriters can be sold without
having such adverse effect. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters. Any securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

 

4



--------------------------------------------------------------------------------

Section 2.3    Right to Terminate Registration.      The Company or the holders
of securities who have caused a registration statement to be filed as
contemplated by this Article II, as the case may be, shall have the right to
have any registration initiated by it or them under this Article II terminated
or withdrawn prior to the effectiveness thereof, whether or not any Holder has
elected to include securities in such registration.

ARTICLE III

ADDITIONAL PROVISIONS REGARDING REGISTRATION RIGHTS

Section 3.1    Registration Procedures.    In the case of each registration
effected by the Company pursuant to Article I or II, the Company will keep the
Investors’ Representative reasonably informed as to the status thereof and, at
its expense, the Company will:

(a)      prepare and file with the Commission a registration statement with
respect to such securities in accordance with the applicable provisions of this
Agreement;

(b)      prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement and as
may be necessary to keep the registration statement continuously effective for
the period set forth in this Agreement;

(c)      furnish to the Investors’ Representative and to the Holders’ legal
counsel copies of the registration statement proposed to be filed, and provide
the Investors’ Representative and such legal counsel the reasonable opportunity
to review and comment on such registration statement;

(d)      furnish to the Investors’ Representative and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Investors’
Representative or such underwriters may reasonably request in order to
facilitate the public offering of such securities;

(e)      use reasonable best efforts to notify the Investors’ Representative at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act of the Company’s knowledge of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and, subject to Section 3.1(i), at the request of the Investors’
Representative, prepare promptly and furnish to the Investors’ Representative a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the purchaser
of such shares, such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing;

 

5



--------------------------------------------------------------------------------

(f)      use reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Investors’
Representative; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

(g)     in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into and perform its obligations under an
underwriting agreement in accordance with the applicable provisions of this
Agreement;

(h)     use reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters; and

(i)      notwithstanding any other provision of this Agreement, if the Board of
Directors of the Company has determined in good faith that the disclosure
necessary for continued use of the prospectus and registration statement by the
Holders could be materially detrimental to the Company, the Company shall have
the right not to file or not to cause the effectiveness of any registration
covering any Registrable Securities and to suspend the use of the prospectus and
the registration statement covering any Registrable Security for such period of
time as its use would be materially detrimental to the Company by delivering
written notice of such suspension to the Investors’ Representative; provided,
however, that in any 12-month period the Company may exercise the right to such
suspension not more than once. From and after the date of a notice of suspension
under this Section 3.1(i), each Holder agrees not to use the prospectus or
registration statement until the earlier of (i) notice from the Company that
such suspension has been lifted or (ii) the day following the ninetieth
(90th) day of suspension within any 12-month period.

Section 3.2   Limitation on Subsequent Registration Rights.      From and after
the date hereof, the Company shall not enter into any agreement granting any
holder or prospective holder of any securities of the Company registration
rights with respect to such securities that conflict with the rights granted to
the Holders herein, without the prior written consent of the Investors’
Representative. It is agreed that the granting of pro rata registration rights
to any other investor in the Company shall not be considered to conflict with
the rights granted to the Holders herein.

Section 3.3   Expenses of Registration.      All Registration Expenses incurred
in connection with any registration pursuant to Article I or II shall be borne
by the Company. All Selling Expenses relating to securities registered on behalf
of the Holders shall be borne by the Holders of the registered securities
included in such registration.

 

6



--------------------------------------------------------------------------------

Section 3.4    Information by Holders.    The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and their Affiliates, the
Registrable Securities held by them and the distribution proposed by such Holder
or Holders and their Affiliates as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement. It is understood and agreed that the
obligations of the Company under Article I or II are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:

(a)      such Holder or Holders will, and will cause their respective Affiliates
to, cooperate with the Company in connection with the preparation of the
applicable registration statement, and for so long as the Company is obligated
to keep such registration statement effective, such Holder or Holders will and
will cause their respective Affiliates to, provide to the Company, in writing
and in a timely manner, for use in such registration statement (and expressly
identified in writing as such), all information regarding themselves and their
respective Affiliates and such other information as may be required by
applicable law to enable the Company to prepare such registration statement and
the related prospectus covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;

(b)      during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things: (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by it solely in
the manner described in the applicable registration statement; and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c)      such Holder or Holders shall, and they shall cause their respective
Affiliates to, permit the Company and its representatives and agents to examine
such documents and records and will supply in a timely manner any information as
they may be reasonably request to provide in connection with the offering or
other distribution of Registrable Securities by such Holder or Holders; and

(d)      on receipt of written notice from the Company of the happening of any
of the events specified in Section 3.1(i), or that requires the suspension by
such Holder or Holders and their respective Affiliates of the distribution of
any of the Registrable Securities owned by such Holder or Holders, then such
Holders shall, and they shall cause their respective Affiliates to, cease
offering or distributing the Registrable Securities owned by such Holder or
Holders until the offering and distribution of the Registrable Securities owned
by such Holder or Holders may recommence in accordance with the terms hereof and
applicable law.

 

7



--------------------------------------------------------------------------------

Section 3.5   Rule 144 Reporting.    With a view to making available the
benefits of Rule 144 to the Holders, the Company agrees that, for so long as a
Holder owns Registrable Securities, the Company will to the extent reasonably
practicable under the circumstances:

(a)      file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

(b)      so long as a Holder owns any Restricted Securities, furnish to the
Holder forthwith upon written request a written statement by the Company as to
its compliance with the reporting requirements of the Exchange Act.

Section 3.6    “Market Stand-Off” Agreement.    The Holders shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Common Stock (or other securities of the Company) held by
the Holders (other than those included in the registration) for a period
specified by the representatives of the managing underwriter or underwriters of
Common Stock (or other securities of the Company convertible into Common Stock)
not to exceed ten (10) days prior and ninety (90) days following any registered
public sale of securities by the Company in which the Company gave the Holders
an opportunity to participate in accordance with Article II. Each of the Holders
also shall execute and deliver any “lock-up” agreement reasonably requested by
the representatives of the underwriters.

Section 3.7    Insider Trading Policy.    So long as the Holders or their
Affiliates have the right to appoint or nominate any members to the Board of
Directors of the Company, the Holders shall, and shall cause their Affiliates,
to comply with the Company’s insider trading policy, including by not trading in
the Company’s securities during any “black-out” or “closed window” imposed
thereunder.

ARTICLE IV

INDEMNIFICATION

Section 4.1    Indemnification by Company.    To the extent permitted by
applicable law, the Company will, with respect to any Registrable Securities as
to which registration or qualification or compliance under applicable “blue sky”
laws has been effected pursuant to this Agreement, indemnify each Holder, each
Holder’s current and former officers, directors, partners and members, and each
Person controlling such Holder within the meaning of Section 15 of the
Securities Act, and each underwriter thereof, if any, and each Person who
controls any such underwriter within the meaning of Section 15 of the Securities
Act (collectively, the “Company Indemnified Parties”), against all expenses,
claims, losses, damages and liabilities, joint or several, (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to

 

8



--------------------------------------------------------------------------------

make the statements therein, in light of the circumstances in which they were
made, not misleading, or any violation by the Company of any rule or regulation
promulgated under the Securities Act, Exchange Act or state securities laws
applicable to the Company in connection with any such registration, and the
Company will reimburse each of the Company Indemnified Parties for any
reasonable legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, as such expenses are incurred. The indemnity agreement contained in this
Section 4.1 shall not apply to amounts paid in settlement of any loss, claim,
damage, liability or action if such settlement is effected without the prior
written consent of the Company (which consent shall not be unreasonably withheld
or delayed), nor shall the Company be liable to a Holder in any such case for
any such loss, claim, damage, liability or action (a) to the extent that it
arises out of or is based upon a violation or alleged violation of any state or
federal law (including any claim arising out of or based on any untrue statement
or alleged untrue statement or omission or alleged omission in the registration
statement or prospectus) which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by or on behalf of any Holder or (b) in the case of a sale directly
by a Holder of Registrable Securities (including a sale of such Registrable
Securities through any underwriter retained by such Holder engaging in a
distribution solely on behalf of such Holder), such untrue statement or alleged
untrue statement or omission or alleged omission was corrected in a final or
amended prospectus, and such Holder failed to deliver a copy of the final or
amended prospectus at or prior to the confirmation of the sale of the
Registrable Securities to the Person asserting any such loss, claim, damage or
liability in any case in which such delivery is required by the Securities Act.

Section 4.2    Indemnification by Holders.    To the extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly, the Company, each of its directors, officers,
partners and members, each underwriter, if any, of the Company’s securities
covered by such a registration, each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other Holder and each of such Holder’s officers, directors, partners and members
and each Person controlling such Holder within the meaning of Section 15 of the
Securities Act (collectively, the “Holder Indemnified Parties” ), against all
expenses, claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by such Holder of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities law applicable to such Holder,
and will reimburse each of the Holder Indemnified Parties for any reasonable
legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, as such expenses are incurred, in each case to the extent, but only to
the extent, that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such registration statement, prospectus,
offering circular or other document in reliance upon and in conformity with
written

 

9



--------------------------------------------------------------------------------

information furnished to the Company by such Holder and stated to be
specifically for use therein, provided, however, that in no event shall any
indemnity under this Section 4.2 payable by a Holder exceed the amount by which
the net proceeds actually received by such Holder from the sale of Registrable
Securities included in such registration exceeds the amount of any other losses,
expenses, settlements, damages, claims and liabilities that such Holder has been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission or violation. The indemnity agreement contained in this
Section 4.2 shall not apply to amounts paid in settlement of any loss, claim,
damage, liability or action if such settlement is effected without the prior
written consent of the applicable Holder (which consent shall not be
unreasonably withheld or delayed), nor shall the Holder be liable for any such
loss, claim, damage, liability or action where such untrue statement or alleged
untrue statement or omission or alleged omission was corrected in a final or
amended prospectus, and the Company or the underwriters failed to deliver a copy
of the final or amended prospectus at or prior to the confirmation of the sale
of the Registrable Securities to the Person asserting any such loss, claim,
damage or liability in any case in which such delivery is required by the
Securities Act

Section 4.3    Notification.  Each party entitled to indemnification under this
Article IV (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld or delayed), and the Indemnified Party may
participate in such defense at such party’s expense; provided, further, however,
that an Indemnified Party (together with all other Indemnified Parties) shall
have the right to retain one (1) separate counsel, with the reasonable fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to conflicting interests between such Indemnified Party and
any other party represented by such counsel in such proceeding. The failure of
any Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Article IV, only to the extent
that, the failure to give such notice is materially prejudicial or harmful to an
Indemnifying Party’s ability to defend such action. No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article IV shall not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article IV shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

Section 4.4    Contribution.  If the indemnification provided for in this
Article IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any claim,
loss, damage, liability or action referred to therein, then, subject to the
limitations contained in Article IV, the Indemnifying Party, in lieu of

 

10



--------------------------------------------------------------------------------

indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 4.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 4.4. In no event shall any
Holder’s contribution obligation under this Section 4.4 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

ARTICLE V

TRANSFER AND TERMINATION OF REGISTRATION RIGHTS

Section 5.1    Transfer of Registration Rights.    Any rights to cause the
Company to register securities granted to a Holder under this Agreement may be
transferred or assigned to (a) any Person in connection with a Transfer of
Series E Preferred Stock to such Person in a Transfer permitted by
Section 4.2(a) of the Subscription Agreement, (b) any Person in connection with
a Transfer of a Repurchase Warrant to such Person in a Transfer in accordance
with Section 9 of such Repurchase Warrant or (c) to any Permitted Transferee in
connection with any Transfer of Registrable Securities to such Permitted
Transferee; provided, however, that, in each case, (i) prior written notice of
such assignment of rights is given to the Company, and (ii) such Person or
Permitted Transferee, as applicable, agrees in writing to be bound by, and
subject to, this Agreement as a “Holder” pursuant to a written instrument in
form and substance reasonably acceptable to the Company.

Section 5.2    Termination of Registration Rights.  The rights of any particular
Holder to cause the Company to register securities under Articles I and II shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities.

ARTICLE VI

MISCELLANEOUS.

Section 6.1    Counterparts.      This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other

 

11



--------------------------------------------------------------------------------

parties. Copies of executed counterparts transmitted by telecopy, telefax or
other electronic transmission service shall be considered original executed
counterparts for purposes of this Section 6.1, provided that receipt of copies
of such counterparts is confirmed.

Section 6.2    Governing Law; Waiver of Jury Trial.

(a)       This Agreement and any disputes arising hereunder or controversies
related hereto shall be governed by and construed in accordance with the
internal laws of the State of New York that apply to contracts made and
performed entirely within such state.

(b)      Each of the parties hereto irrevocably (i) submits to the exclusive
jurisdiction of any court of the State of New York located in New York County or
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of this Agreement
(each a “Proceeding”), (ii) agrees that service of any process, summons, notice
or document in accordance with Section 6.5 shall be effective service of process
for any Proceeding brought against such party; (iii) irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement in any such court; (iv) agrees that
all claims in respect of any Proceeding may be heard and determined in any such
court; and (v) agrees not to commence any Proceeding other than in such court,
and waive, to the fullest extent permitted by applicable law, any claim that any
such Proceeding is brought in an inconvenient forum.

(c)       To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself, or to such Person’s
property, each such party hereto hereby irrevocably waives such immunity in
respect of such Person’s obligations with respect to this Agreement.

(d)       Waiver of Jury Trial.   EACH PARTY HERETO, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

Section 6.3    Entire Agreement; No Third Party Beneficiary.   This Agreement
and the Related Agreements (as defined in the Subscription Agreement) contain
the entire agreement by and among the parties with respect to the subject matter
hereof and all prior negotiations, writings and understandings relating to the
subject matter of this Agreement. Except as provided in Article IV, this
Agreement is not intended to confer upon any Person not a party hereto (or their
successors and permitted assigns) any rights or remedies hereunder.

Section 6.4    Expenses.   Except as provided in Section 3.3, all fees, costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees shall be paid by the
party incurring such expenses.

 

12



--------------------------------------------------------------------------------

Section 6.5    Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier, one (1) business day after mailing; (c) if
sent by facsimile transmission, when transmitted and receipt is confirmed;
(d) if sent by e-mail transmission, with a copy sent on the same day in the
manner provided in Section 6.5(a), (b) or (c), when transmitted and receipt is
confirmed; and (e) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any Party
shall provide by like notice to the other Parties to this Agreement:

If to the Company, to:

Rentech, Inc.

10877 Wilshire Boulevard, 10th Floor

Los Angeles, CA 90024

Fax No.: (310) 208-7165

E-mail: dcohrs@rentk.com

Attention: Dan J. Cohrs

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Fax No.: (650) 463-2600

E-mail: tony.richmond@lw.com

Attention: Anthony J. Richmond

If to a Purchaser, to:

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Fax No.: (646) 455-4124 and (646) 455-4138

E-mail: marisa.beeney@gsocap.com and patrick.fleury@gsocap.com

Attention: Marisa Beeney and Patrick Fleury

with a copy to:

Vinson & Elkins LLP

666 Fifth Avenue

26th Floor

New York, NY 10103

Fax No.: (917) 849-5367

E-mail: mswidler@velaw.com and rseber@velaw.com

Attention: Michael J. Swidler and Robert Seber

 

13



--------------------------------------------------------------------------------

Section 6.6    Successors and Assigns.    This Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Except as provided in Section 5.1, no assignment of this
Agreement or of any rights or obligations hereunder may be made by any party
hereto without the prior written consent of the other parties hereto; provided,
however, that the Investors’ Representative may provide any such consent on
behalf of the Holders. Any purported assignment or delegation in violation of
this Agreement shall be null and void ab initio.

Section 6.7    Headings.    The Section, Article and other headings contained in
this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.

Section 6.8    Amendments and Waivers.    This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Company
and the Investors’ Representative. Any party hereto may, only by an instrument
in writing, waive compliance by any other party or parties hereto with any term
or provision hereof on the part of such other party or parties hereto to be
performed or complied with; provided that the Investors’ Representative may
execute such waivers on behalf of any Investor. No failure or delay of any party
in exercising any right or remedy hereunder shall operate as a waiver thereof,
nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. The waiver by any party hereto of a breach of any term or provision
hereof shall not be construed as a waiver of any subsequent breach. The rights
and remedies of the parties hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have hereunder.

Section 6.9    Interpretation; Absence of Presumption.

(a)       For the purposes hereof: (i) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs in this Agreement unless otherwise specified;
(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; and (iv) the word “or” shall
not be exclusive.

(b)      With regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition, no
consideration will be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement.

Section 6.10  Severability.    Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the

 

14



--------------------------------------------------------------------------------

remaining provisions hereof, provided, however, that the parties will attempt in
good faith to reform this Agreement in a manner consistent with the intent of
any such ineffective provision for the purpose of carrying out such intent.

Section 6.11   Investors’ Representative.

(a)        Each Investor hereby consents to (i) the appointment of GSO Capital
Partners LP as the Investors’ Representative hereunder and as the
attorney-in-fact for and on behalf of such Investor, and (ii) the taking by the
Investors’ Representative of any and all actions and the making of any decisions
required or permitted by, or with respect to, this Agreement and the
transactions contemplated hereby, including, without limitation, (A) the
exercise of the power to agree to execute any consents under this Agreement and
all other documents contemplated hereby and (B) to take all actions necessary in
the judgment of the Investors’ Representative for the accomplishment of the
foregoing and all of the other terms, conditions and limitations of this
Agreement and the transactions contemplated hereby.

(b)       Each Investor shall be bound by the actions taken by the Investors’
Representative exercising the rights granted to it by this Agreement or the
other documents contemplated by this Agreement, and the Company shall be
entitled to rely on any such action or decision of the Investors’
Representative.

(c)        If the Investors’ Representative shall resign or otherwise be unable
to fulfill its responsibilities hereunder, the Investors shall appoint a new
Investors’ Representative as soon as reasonably practicable by written consent
of Holders of a majority of the then outstanding Registrable Securities by
sending notice and a copy of the duly executed written consent appointing such
new Investors’ Representative to the Company.

Section 6.12   Blackstone.    Notwithstanding anything to the contrary set forth
in this Agreement, none of the terms or provisions of this Agreement shall in
any way limit the activities of The Blackstone Group L.P. or any of its business
units other than those within its credit business segment.

Section 6.13   Amendment and Restatement.    This Agreement amends, restates and
supersedes in its entirety the Original Agreement.

(Signature pages follow)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first above written.

 

COMPANY: RENTECH, INC. By: 

/s/ Colin M. Morris

Its:  Secretary, Senior Vice President, & General Counsel

SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS’ REPRESENTATIVE: GSO CAPITAL PARTNERS LP

By:

/s/ Marisa J. Beeney

Name:  Marisa J. Beeney Title:  Authorized Signatory

INVESTORS: GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD. GSO SPECIAL
SITUATIONS FUND LP By: GSO Capital Partners LP, as investment advisor

By:      

/s/ Marisa J. Beeney

Name:  Marisa J. Beeney Title:   Authorized Signatory

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP GSO CREDIT-A PARTNERS LP
STEAMBOAT CREDIT OPPORTUNITIES MASTER FUND LP GSO COASTLINE CREDIT PARTNERS LP
GSO CACTUS CREDIT OPPORTUNITIES FUND LP By: GSO Capital Partners LP, as
Investment Manager

By:

/s/ Marisa J. Beeney

Name:  Marisa J. Beeney Title:  Authorized Signatory

GSO AIGUILLE DES GRANDS MONTETS FUND II LP By:   
GSO Capital Partners LP as Attorney-in-Fact

By:

/s/ Marisa J. Beeney

Name:  Marisa J. Beeney Title:  Authorized Signatory

 

SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1.        The following capitalized terms have the meanings indicated:

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, par value $.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

“GSO” means GSO Capital Partners LP and any of its Affiliates that operate under
the credit business segment of The Blackstone Group L.P.

“Holder” means (a) any Investor holding Registrable Securities and (b) any
Person to whom the rights under this Agreement have been transferred in
accordance with Section 5.1.

“Permitted Transferee” means a controlled, managed or subadvised investment fund
or account of GSO.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.

“Preferred Registrable Securities” means (a) any shares of Common Stock actually
issued upon conversion of the Series E Preferred Stock, and (b) any Common Stock
or other securities actually issued in respect of the securities described in
clause (a) above, or this clause (b), upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or similar event;
provided, however, that the securities described in clauses (a) and (b) above
shall only be treated as Preferred Registrable Securities until the earliest of:
(i) the date on which such security has been registered under the Securities Act
and disposed of in accordance with an effective registration statement relating
thereto; (ii) the date on which such security has been sold pursuant to Rule 144
and the security is no longer a Restricted Security; (iii) the date on which
(x) the Holder of the Preferred Registrable Securities beneficially owns less
than 4% of the Common Stock and (y) all Registrable Securities owned by the
Holder thereof may be resold without volume or other restrictions during any and
all three-month periods pursuant to Rule 144; or (iv) the date on which such
security is transferred in a transaction pursuant to which the registration
rights are not also assigned in accordance with Section 5.1.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

A-1



--------------------------------------------------------------------------------

“Registrable Securities” means the Preferred Registrable Securities and the
Warrant Registrable Securities.

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Articles I and II, including, without limitation, all
registration, qualification, listing and filing fees, printing expenses, escrow
fees, fees and disbursements of counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration and (b) reasonable, documented fees and expenses of one
outside legal counsel to all Holders retained in connection with registrations
contemplated hereby (in an aggregate amount not to exceed twenty five thousand
dollars ($25,000) per registration); provided, however, that Registration
Expenses shall not be deemed to include any Selling Expenses.

“Repurchase Closing” has the meaning given to such term in the Subscription
Agreement.

“Repurchase Right” has the meaning given to such term in the Subscription
Agreement.

“Repurchase Warrant” has the meaning given to such term in the Subscription
Agreement.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.3(a) of the Subscription Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses included in Registration Expenses).

“Series E Preferred Stock” means the Company’s Series E Convertible Preferred
Stock, par value $10.00 per share.

“Shelf Registration” means a registration pursuant to the First Resale
Registration Statement or the Second Resale Registration Statement or a
Subsequent Shelf Registration, as applicable.

“Subscription Agreement” means that certain Subscription Agreement, dated as of
April 9, 2014, by and among the Company, each of the investors listed on
Schedule 1.1 thereto and GSO Capital Partners LP, in its capacity as the
Purchasers’ Representative (as defined therein), as amended by that certain
Amendment No. 1 to the Subscription Agreement, dated as of the date hereof, by
and between the Company, each of the investors listed on signature pages thereto
and GSO Capital Partners LP and as may be further amended, supplemented or
modified from time to time.

 

A-2



--------------------------------------------------------------------------------

“Transfer” has the meaning given to such term in the Subscription Agreement.

“Warrant Registrable Securities” means (a) any shares of Common Stock actually
issued upon exercise of the Repurchase Warrants, and (b) any Common Stock or
other securities actually issued in respect of the securities described in
clause (a) above, or this clause (b), upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or similar event;
provided, however, that the securities described in clauses (a) and (b) above
shall only be treated as Warrant Registrable Securities until the earliest of:
(i) the date on which such security has been registered under the Securities Act
and disposed of in accordance with an effective registration statement relating
thereto; (ii) the date on which such security has been sold pursuant to Rule 144
and the security is no longer a Restricted Security; (iii) the date on which
(x) the Holder of the Warrant Registrable Securities beneficially owns less than
4% of the Common Stock and (y) all Registrable Securities owned by the Holder
thereof may be resold without volume or other restrictions during any and all
three-month periods pursuant to Rule 144; or (iv) the date on which such
security is transferred in a transaction pursuant to which the registration
rights are not also assigned in accordance with Section 5.1.

 

A-3



--------------------------------------------------------------------------------

2.        The following terms are defined in the Sections of the Agreement
indicated:

INDEX OF TERMS

 

Term    Section A&R Credit Agreement    Recitals Agreement    Preamble Company
   Preamble Company Indemnified Parties    Section 4.1 Effectiveness Period   
Section 1.2 First Resale Registration Statement    Section 1.1(a) Holder
Indemnified Parties    Section 4.2 Indemnified Party    Section 4.3 Indemnifying
Party    Section 4.3 Investor    Preamble Investors    Preamble Investors’
Representative    Preamble Original Agreement    Recitals Proceeding   
Section 6.2(b) Second Resale Registration Statement    Section 1.1(b) Subsequent
Holder Notice    Section 1.5 Subsequent Shelf Registration    Section 1.3
Underwritten Offering    Section 1.6

 

A-4